Citation Nr: 0105713	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  00-03 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to increased evaluation for the residuals of 
service-connected varicose veins with stasis dermatitis, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.K. Barone, Associate Counsel



INTRODUCTION

The veteran had active service December 1944 to August 1970.

This appeal arises from a December 1999 rating decision of 
the Boston, Massachusetts, Regional Office (RO) which 
evaluated the veteran's bilateral varicose veins with stasis 
dermatitis as being 50 percent disabling.  The notice of 
disagreement (NOD) was received in January 2000.  The 
statement of the case (SOC) was issued to the veteran in 
February 2000.  The veteran's substantive appeal was also 
received in February 2000.


FINDING OF FACT

Although there is evidence that the veteran's varicose veins 
of both legs is manifested by symptoms of persistent edema, 
mild stasis pigmentation, and eczema, the evidence of record 
also demonstrates that the edema is relieved by elevation of 
the legs.


CONCLUSION OF LAW

The criteria for an increased disability evaluation for 
varicose veins have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2096-
99 (2000) (to be codified as amended at 38 U.S.C.A. §§ 5107, 
5103, 5103A); 38 C.F.R. § 3.321 and Part 4, including §§ 4.1, 
4.2, 4.10, 4.25, 4.104, Diagnostic Code 7120 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran made his initial service connection claim for 
varicose veins with stasis dermatitis in June 1970.  The RO 
granted service connection in November 1970.  It determined 
that the veteran's condition was 50 percent disabling.

The veteran made further contact with the RO, through his 
service representative, in September 1999.  He contended that 
his service-connected varicose veins with stasis dermatitis 
had worsened, and he requested an increased evaluation of the 
disability.

Based on the veteran's request, the RO ordered a medical 
examination.  The veteran submitted to a VA examination at 
the Medical Treatment Center of Revere in October 1999.  He 
provided a history of varicose veins since 1957.  He stated 
that this disorder caused aching and fatigue, particularly 
after standing or walking for periods of 30 minutes or more.  
He said that his symptoms were constant, and that he was 
limited in his activities because of discomfort caused by the 
varicose veins.  He complained of local swelling, but stated 
that it was relieved by elevation of his legs.  He stated 
that he was able to perform all of the generally "less 
exertional" general activities of living, but avoided 
shopping, mowing the lawn, taking out the trash, and 
gardening.  He also stated that he had difficulty climbing 
stairs.  The veteran's history indicated that he had been 
employed since his military retirement in 1970, and had 
retired from his job with the state in 1989.

The examiner found that both of the veteran's calves showed a 
diffuse, patchy, but nearly confluent thin-plaque rash with 
pinker moist (excoriated) areas within.  He noted no 
association with systemic disease.  He found extensive 
networks of varicose veins (medium size) at both calves.  
These varicosities were not found to be grossly tender.  The 
examiner also indicated trace edema bilaterally, and some 
mild stasis pigmentation near the ankles.  The diagnosis was 
varicose veins with "obvious military connection."  The 
examiner noted that, although the veteran complained of pain, 
the veins did not appear inflamed and were not obviously 
tender on slight pressure.  He also noted that the veteran 
was able to complete 13 years in the military after his 
diagnosis with varicose veins, and that he had worked for 
nearly 20 years post-service, despite the intercurrent 
varicose veins.

In a December 1999 rating decision, the RO determined that an 
increased rating was not indicated by the findings noted at 
the October 1999 examination.  

In January 1999, the veteran filed an NOD through his service 
representative.  He requested another examination, arguing 
that the previous one was inadequate with respect to his 
current condition.

The RO issued the SOC in February 2000.  The evidence 
considered by the RO in rendering its decision to deny the 
veteran's request for an increased rating was discussed.  The 
RO noted that the original rating decision pertaining to the 
veteran's claim had been made under provisions of the Rating 
Schedule which are no longer in effect, and that the current 
provisions of the Rating Schedule would have resulted in a 
separate evaluation of 20 percent for each leg, based upon 
evidence of edema, incompletely relieved by elevation of the 
extremity, with or without beginning stasis pigmentation or 
eczema.  The RO stated that the next higher rating of 
40 percent for each leg is not warranted, because the 
examination findings did not indicate the presence of 
persistent edema and stasis pigmentation or eczema, with or 
without ulceration.  It noted the veteran's statement that 
elevation did provide some relief.  It also noted that he had 
retired from his job as a personnel evaluation specialist 
with the state in 1989, demonstrating an ability work for 
many years despite the varicose veins.

II.  Analysis

The Board is satisfied that all relevant facts have been 
properly developed.  A VA examination was performed in 
October 1999.  We find that this examination is adequate 
concerning the issue at hand.  We also find that there is no 
indication, nor has it been contended, that there are 
relevant post-service medical records available that would 
support the veteran's claim and are not of record.  
Therefore, no further assistance to the veteran is required 
in order to comply with VA's duty to assist a claimant in 
developing evidence in conjunction with his or her claim, 
previously mandated by 38 U.S.C.A. § 5107(a) (West 1991), and 
currently embodied in the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103 and 
5103A).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that he medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report, 
and to enable VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in self-
support.  The medical examiner must therefore furnish, in 
addition to the etiological, anatomical, pathological, 
laboratory, and prognostic data required for ordinary medical 
classification, a full description of the effects of 
disability upon the person's ordinary activity.

During the period since the veteran filed his original claim, 
the regulations pertaining to the cardiovascular system, to 
specifically include diseases of the arteries and veins, were 
revised effective January 12, 1998.  38 C.F.R. § 4.104, 
DC 7120; 62 Fed. Reg. 65,219, 65,223 (1997).  The veteran's 
service-connected varicose veins are currently evaluated as 
50 percent disabling, under the previous provisions of the 
Rating Schedule. 

With respect to the diagnostic criteria currently in place, a 
rating of affected extremities requires separate evaluation 
of each, and consideration of whether there is persistent 
edema, stasis pigmentation or eczema, ulceration and pain at 
rest.  The pertinent portion of that regulation is set forth 
below:

Massive board-like edema with 
constant pain
at rest . . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . . . 
100

Persistent edema or subcutaneous 
induration,
stasis pigmentation or eczema, and 
persistent ulceration . . . . . . . . 
. . . . . . . . . . . . . . . . . . . 
. . . .60

Persistent edema and stasis 
pigmentation or eczema, with or 
without intermittent
ulceration . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . . 40

Persistent edema, incompletely 
relieved by elevation of extremity, 
with or without beginning stasis 
pigmentation or eczema . . . . . . . 
. . . . . . . 20

38 C.F.R. § 4.104, Diagnostic Code 7120 (2000).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107(b)); 38 C.F.R. §§ 3.102, 4.3.  The rule 
regarding benefit of reasonable doubt does not apply in this 
case because the preponderance of evidence, as discussed 
above, is unfavorable to the claim.

The October 1999 VA examination indicates that the veteran 
has varicose veins in both legs.  The examiner found medium 
sized varicose veins at both calves.  He noted only trace 
edema bilaterally, and mild stasis pigmentation near the 
ankles.  The veteran indicated to the examiner that he 
experienced local swelling, but that it was relieved by 
elevation of his legs.  The veteran was not found to exhibit 
symptoms indicative of a higher rating.  The examination 
report also reflects a thorough and current history.  Based 
on information provided by the veteran, the examiner noted 
that the veteran was somewhat limited, but could perform the 
"less exertional" general activities of daily life.  The 
examination report also indicates that the veteran had some 
local swelling, but that it was relieved by elevation of the 
affected extremities.  The examiner noted that the veteran 
had remained in the military for 13 years following his 
initial diagnosis with varicose veins, and that the veteran 
had worked and retired from a position with the State after 
retirement from service.

As discussed above, varicose veins accompanied by persistent 
edema, incompletely relieved by elevation of the extremity, 
with or without beginning stasis pigmentation or eczema, will 
be rated as 20 percent disabling for each extremity.  38 
C.F.R. § 4.104, DC 7120.  There is evidence that the veteran 
has varicose veins on each leg, and that the symptoms in each 
leg include persistent edema, mild stasis pigmentation, and 
eczema.  However, the evidence of record also clearly 
demonstrates that the edema is relieved by elevation of the 
legs.  A 20 percent disability rating for each leg is 
therefore appropriate.  Considered in combination, such 
ratings would result in an evaluation of 40 percent 
disability.  38 C.F.R. § 4.25 (2000).  Accordingly, the Board 
is unable to find that a rating in excess of 50 percent is 
warranted.  The Board notes the veteran claims that his 
symptoms have worsened.  However, the medical evidence of 
record does not indicate that the veteran's symptomatology 
meets the criteria for a higher rating set out by law.

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to an increased disability rating for the 
veteran's varicose veins with stasis dermatitis.  We have 
considered the assignment of a higher evaluation on an extra-
schedular basis, under 38 C.F.R. § 3.321(b)(1).  However, the 
basis for an extra-schedular evaluation has not been shown, 
as the record does not demonstrate, nor has the veteran 
advanced contentions indicative of periods of hospitalization 
or a marked interference with employment.  Thus, the 
veteran's disability does not pose such an unusual disability 
picture as to render impractical the application of the 
regular schedular standards.

Finally, the Board notes that, under the current diagnostic 
criteria, the combined disability rating for the veteran's 
bilateral varicose veins is less than the 50 percent 
disability rating that he is currently receiving.  The 
original rating decision that assigned the 50 percent rating 
for bilateral varicose veins was rendered in November 1970, 
with an effective date of June 1970.  VA regulations state 
that a disability which has been continuously rated at or 
above any evaluation of disability for 20 or more years will 
not be reduced to less than such evaluation except upon a 
showing that such rating was based on fraud.  38 C.F.R. § 
3.951 (2000).  It appears that the 50 percent rating for 
bilateral varicose veins is therefore protected and cannot be 
reduced.


ORDER

Entitlement to increased evaluation for the residuals of 
service-connected varicose veins with stasis dermatitis, 
currently evaluated as 50 percent disabling, is denied.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

